This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DISCOVER BANK,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,022

 5 PRISCILLA BAWOL,

 6          Defendant-Appellant,

 7 BAWOL FAMILY LIMITED PARTNERSHIP,

 8          Defendant.


 9 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
10 James T. Martin, District Judge


11 Faber & Brand, LLC
12 Jeffrey Graham
13 Columbia, MO

14 for Appellee

15 Priscilla A. Bawol
16 Las Cruces, NM

17 Pro Se Appellant
 1                           MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 4 proposed disposition. No memorandum opposing summary affirmance has been filed,

 5 and the time for doing so has expired.

 6   {2}   Affirmed.

 7   {3}   IT IS SO ORDERED.

 8

 9                                   _______________________________________
10                                   MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:


12
13 CYNTHIA A. FRY, Judge


14
15 M. MONICA ZAMORA, Judge




                                            2